Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 05, 2021

The Court of Appeals hereby passes the following order:

A21E0044. MATTHEWS v. BUTLER.

      Upon consideration, applicant’s emergency motion for an extension of time in
which to file a discretionary application is GRANTED. Applicant shall have until
May 24, 2021, to file the application.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/05/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.